Per Curiam.

In Cleveland Bar Assn. v. Gay (1994), 68 Ohio St.3d 190, 625 N.E.2d 593, we indefinitely suspended petitioner, James A. Gay of Cleveland, Ohio, Attorney Registration No. 0025646. We conditioned his reinstatement on his “providing clear and convincing evidence of his abstinence from substance abuse and substantial recovery from clinical depression, as well as proof of restitution.” Id. at 191-192, 625 N.E.2d at 594.
On June 28, 2000, petitioner filed a petition for reinstatement with this court. In it he alleged that he had satisfied the conditions for reinstatement to the bar. A panel of the Board of Commissioners on Grievances and Discipline of the Supreme Court held a hearing on November 1, 2000, to receive evidence on reinstating petitioner.
Petitioner has complied with the conditions for reinstatement. He has complied with a two-year recovery contract with the Ohio Lawyers Assistance Program and has continued to attend Alcoholics Anonymous meetings. He has remained sober since September 30, 1998. Further, petitioner has not needed psychiatric treatment for his depression since March 1999. He has complied with Continuing Legal Education and bar registration requirements as of the filing date of his petition. Petitioner has held gainful employment continuously since the suspension.
We had also required petitioner to prove restitution. In the opinion, we noted that petitioner had not reimbursed fees of $200 that petitioner had received from Johnnie Jones and $345 received from Paul Traylor. He has paid Traylor $345, but Jones refuses to accept an offered $200 because Jones had obtained a malpractice judgment against petitioner for $50,000 and expects petitioner to pay Jones this amount. Petitioner, who disagrees with Jones, has placed $200 in his attorney’s trust fund designated for Jones.
To discharge this debt, nevertheless, petitioner filed a bankruptcy petition on the morning of his reinstatement hearing. In the bankruptcy petition, petitioner listed the Jones malpractice judgment. The board ruled that petitioner must *405satisfy this judgment as a condition for reinstatement, whether by payment or by discharge in bankruptcy.
The board concluded that, contrary to relator’s argument, the board could not deny reinstating petitioner’s license to practice law under Section 525(a), Title 11, U.S.Code. According to this provision:
“[A] governmental unit may not deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to * * * a person that is or has been a debtor under this title or a bankrupt or a debtor under the Bankruptcy Act * * * solely because such bankrupt or debtor is or has been a debtor under this title or a bankrupt or debtor under the Bankruptcy Act, has been insolvent before the commencement of the case under this title, or during the case but before the debtor is granted or denied a discharge, or has not paid a debt that is dischargeable in the case under this title or that was discharged under the Bankruptcy Act.”
The board recommended that we reinstate petitioner’s license to practice law so that he, under the protection of the bankruptcy laws, could receive a new opportunity in life free of discouraging preexisting debt. The bankruptcy court has since discharged this debt.
The panel recommended that petitioner be readmitted to the practice of law under these conditions:
“1. The Petitioner shall be placed on probation for a period of two years;
“2. During his probation the Petitioner shall produce evidence of professional liability insurance in the minimum amount of $100,000.00 per occurrence and $300,000.00 in the aggregate to such attorney or attorneys designated by the Relator to monitor the Petitioner;
“3. Additionally, during the period of his probation, the Petitioner shall maintain his sobriety and comply with the provisions of Rule V, Section 9(C) of the Rules for the Government of the Bar of Ohio;
“4. As provided in Rule V, Section 9(A) of the Rules for the Government of the Bar of Ohio, the Relator shall supervise the term and conditions of probation; maintain the probation file; appoint one or more monitoring attorneys, at least one of whom shall meet the requirements of division Gov.Bar R. V(9)(A)(6); receive reports from the monitoring attorney(s); and investigate reports of probation violation; and
“5. The monitoring attorney(s) shall comply with provisions of Rule V, Section 9(B) of the Rules for the Government of the Bar of Ohio.”
The board adopted the panel’s findings of fact, conclusions of law, and recommendation. It recommended that we reinstate petitioner to the practice of *406law conditioned upon the terms set forth by the panel and that the bankruptcy court discharge the obligation to Jones. This discharge has occurred.
We adopt the board’s findings, conclusions, and recommendation and reinstate petitioner to the practice of law under the terms and conditions set forth above. Costs are taxed to petitioner.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., dissents.
Lundberg Stratton, J., dissents.